 



 

NANOPHASE TECHNOLOGIES CORPORATION 10-K [nanx-10k_123118.htm]

Exhibit 10.33

 

CHANGE IN TERMS AGREEMENT

 

Borrower:

Nanophase Technologies Corporation

1319 Marquette Drive

Romeoville, IL 60446



Lender:

Libertyville Bank and Trust Company

507 N. Milwaukee Ave

Libertyville, IL 60048

(847) 367-6800

 

Principal Amount:    $500,000.00 Date of Agreement: March 4, 2019

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note originally dated March 4,
2018, as renewed, modified or extended from time to time, between Borrower and
Lender in the original principal amount of $500,000.00.

 

DESCRIPTION OF CHANGE IN TERMS. This Change in Terms Agreement reflects the
following:

 

(1) The maturity date is hereby extended to April 4, 2020.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on April 4, 2020. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning April 4, 2019, with all subsequent interest payments to
be due on the same day of each month after that.

 

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the Prime Rate as
published in the Money Rates section of The Wall Street Journal (the “Index”).
The Index is not necessarily the lowest rate charged by Lender on its loans. If
the Index becomes unavailable during the term of this loan, Lender may designate
a substitute index after notifying Borrower. Lender will tell Borrower the
current Index rate upon Borrower’s request. The interest rate change will not
occur more often than each day. Borrower understands that Lender may make loans
based on other rates as well. Interest on the unpaid principal balance of this
loan will be calculated as described in the “INTEREST CALCULATION METHOD”
paragraph using a rate of 1.000 percentage point over the Index, rounded to the
nearest 0.001 percent. NOTICE: Under no circumstances will the interest rate on
this loan be more than the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

CONSENT OF GUARANTOR. Each Guarantor expressly agrees to the terms, provisions
and conditions of this Change In Terms Agreement, and acknowledges and ratifies
all other terms of its Commercial Guaranty.

 

AGREEMENTS CONTINUE. All the terms, provisions, stipulations, powers, and
covenants in the Related Documents (as defined below) shall stand and remain
unchanged and in full force and effect and shall be binding upon all parties
thereto, except as changed or modified in express terms by this Change In Terms
Agreement.

 

(a) The words “Related Documents” mean all promissory notes, credit agreements,
loan agreements, environmental agreements, guaranties, security agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, and all other
instruments, agreements and documents, whether now or hereafter existing,
executed in connections with the Loan.

 

RELEASE. Borrower and each Guarantor hereby remises, releases, acquits,
satisfies and forever discharges Lender of and from any and all manner of action
and actions, cause and causes of action, suits, losses, collection costs,
expenses (including without limitation attorneys’ fees and expenses), covenants,
controversies, promises, damages, whatsoever in law or in equity which Borrower
or Guarantor have ever had or now have to their knowledge, or which any personal
representative, successor, assignee or beneficiary thereof ever had or now has
to its knowledge arising under or in connection with this Change In Terms
Agreement, any action taken or actions not taken by Lender in connection with
the Note, or any other documents related thereto. Lender represents that it does
not know of any claim by Lender against Borrower under the Note or Related
Documents.

 

LOAN BALANCE. Borrower hereby acknowledges that as of March 4, 2019, the current
principal balance of the Loan is $0.00 with accrued unpaid interest of $0.00,
but not including any late charges, expenses, attorneys’ fees or default rate
interest.

 

COVENANTS AND WARRANTIES.

 

(a) Borrower and each Guarantor, as applicable, hereby represent to, covenant
with Lender, and acknowledge that:

 

(i) At the date hereof, the Note and Related Documents as amended hereby are in
full force and effect as originally executed and delivered by the parties,
except as expressly modified and amended herein.

 

(ii) Neither Borrower nor Guarantor is in default in the payment of any sums,
charges or obligations under the Note or Related Documents or in the payment or
performance of any covenants, agreements or conditions of Borrower or Guarantor,
as applicable, contained in the Note or Related Documents.

 

(iii) Borrower and Guarantor hereby confirm and reaffirm all of their
obligations under the Note and the Related Documents, as modified and amended
herein, and confirm and reaffirm that the Related Documents secure the Note.

 

(iv) As of the date hereof, neither Borrower nor Guarantor have any right or
claim of set-off, discount, deduction, defense or counterclaim which could be
asserted in any action brought to enforce the Note or Related Documents.

 

(v) As of the date hereof, neither Borrower or Guarantor have any actual or
potential actions, claims, suit or defenses arising from any letters of intent,
correspondence or other communications (oral or written) between Borrower,
Guarantor or Lender.

 



 

 

 

  CHANGE IN TERMS AGREEMENT   Loan No: 880066269-3 (Continued) Page 2

 

(vi) There are no actions, suits or proceedings (including, without limitation,
proceedings before any court, arbitrator or governmental authority or agency)
pending or threatened against Borrower or Guarantor, as applicable (or to the
knowledge of Borrower or Guarantor, as applicable, any basis for any such
action, suit or proceeding), which if adversely determined, might individually,
or in the aggregate, materially adversely:

 

1. impair the ability of Borrower or Guarantor to pay or perform its obligations
under the Note or Related Documents; or

 

2. affect the assets pledged as collateral under the Related Documents;

 

(vii) There is no presently known fact which affects, or may affect in the
future (so far as the undersigned can foresee), materially and adversely the
condition (financial or other) of Borrower or Guarantor to pay or perform its
obligations under the Note or Related Documents.

 

(viii) Borrower represents and warrants that the liens of the Related Documents
shall secure the Note as hereby amended to the same extent as if the amendments
made herein were set forth and described in the Note and Related Documents.

 

CERTIFICATIONS, REPRESENTATIONS AND WARRANTIES. To induce Lender to enter into
this Change In Terms Agreement, Borrower and each Guarantor hereby certify,
represent and warrant to Lender that all certifications, representations and
warranties contained in the Note and the Related Documents and in all
certifications, representations and warranties are hereby remade and made to
speak as of the date of this Change In Terms Agreement.

 

REAFFIRMATION OF GUARANTY. Each Guarantor hereby reaffirms each and every
obligation for payment and performance as set forth in its Commercial Guaranty
and acknowledges that it remains unconditionally and absolutely liable for the
due and punctual payment of the outstanding principal balance of the Note plus
interest thereon and any other monies due or which may come due thereon, as set
forth in the Commercial Guaranty.

 

NO WAIVER. Notwithstanding anything contained in this Change In Terms Agreement
to the contrary or any prior act of Lender or any procedure established by
Lender with regard to the Loan, Borrower and each Guarantor acknowledge and
agree that Lender has not heretofore waived any of its rights or remedies under
the Note or Related Documents nor has Lender waived any of the duties or
obligations of Borrower or Guarantor thereunder. No waiver by Lender of any
covenant or condition under the Note or Related Documents shall be deemed a
subsequent waiver of the same or any other covenant or condition. No covenant,
term or condition of the Note or Related Documents shall be deemed waived by
Lender unless waived in writing.

 

GOVERNING LAW. This Change In Terms Agreement shall be governed by the laws of
the State of Illinois.

 

JURY WAIVER. ALL OF THE PARTIES HERETO EACH WAIVE ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (I) UNDER THIS
CHANGE IN TERMS AGREEMENT OR ANY OF THE NOTE OR RELATED DOCUMENTS OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH, WITH THE NOTE, OR ANY RELATED DOCUMENT OR (II)
ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION HEREWITH, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. BORROWER AND THE GUARANTORS AGREE THAT THEY WILL NOT ASSERT ANY
CLAIM AGAINST LENDER OR ANY OTHER PERSON INDEMNIFIED OR RELEASED UNDER THIS
CHANGE IN TERMS AGREEMENT ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

 

MISCELLANEOUS.

 

(a) This Change In Terms Agreement may be executed by facsimile and/or in two or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute and be taken as one and the same instrument.

 

(b) None of the covenants, terms or conditions of this Change In Terms Agreement
shall in any manner be altered, waived, modified, changed or abandoned, except
by written instrument, duly signed and delivered by all the parties hereto.

 

(c) This Change In Terms Agreement contains the entire agreement between the
parties hereto as to the subject matter hereof and there are no other terms,
obligations, covenants, representations, warranties, statements or conditions,
oral or otherwise, of any kind.

 

(d) The recitals to this Change In Terms Agreement are hereby incorporated into
and made a part of this Change In Terms Agreement, and shall constitute
covenants and representations of Borrower and shall be binding upon and
enforceable against Borrower.

 

(e) Any defined terms contained in this Change In Terms Agreement not otherwise
defined in this Change In Terms Agreement shall have the meaning as set forth in
the Note or Related Documents.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

NANOPHASE TECHNOLOGIES CORPORATION       By:  /s/ Jess Jankowski     Jess
Jankowski, President of Nanophase Technologies Corporation  

 



LaserPro, Ver. 18.4.20.085 Copr. Finastra USA Corporation 1997, 2019. All Rights
Reserved. - IL C:\LASERPRO\CCO\CFI\LPL\D20C.FC TR-13598 PR-162

 



 